Citation Nr: 1640926	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  15-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In July 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this proceeding has been associated with the claims folder.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a disability rating in excess of 10 percent for a bilateral hearing loss disability has been raised by the record in a claim submitted in September 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed February 1964 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a dissocial reaction, and in an unappealed May 2010 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include personality disorder with depressive disorder. 

2.  The evidence received since the May 2010 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

3.  Depression is related to service.  



CONCLUSIONS OF LAW

1.  The May 2010 rating denying the reopening of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Since the May 2010 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3  Depression was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


Analysis 

The Veteran seeks service connection for an acquired psychiatric disorder.  This claim was previously denied in May 2010, and the Veteran did not appeal the decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issue before considering the claim on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Application to reopen

The RO denied service connection for dissocial reaction in an unappealed February 1964 rating decision because the evidence showed that the Veteran's current condition at that time was a dissocial reaction which was a constitutional or developmental abnormality and therefore not a disability for compensation under VA regulations.  That decision is final.  

At the time of the prior final rating decision in February 1964, the record included the Veteran's available service treatment records and post-service records as well as a February 1964 VA medical opinion.  The Veteran's June 1956 enlistment examination revealed a normal mental health examination and no reported history of a psychiatric condition.  In November 1962, the Veteran was admitted to a hospital for periodic depression and for slashing his right forearm severely with a razor blade.  The Veteran was unable to give an adequate explanation as to why he slashed his forearm at that time.  He stated that he had on numerous occasions in the past, beginning at age 16, impulsively inflected wounds upon himself usually on or about the wrists or forearms.  He was at a loss to explain exactly why he did those things in the past, but felt that on some occasions, he did this to obtain sympathy from people around him and at times hurt himself to avoid certain chores.  He did not associate his self-mutilating actions with depression on all occasions.  He further reported that he was previously court-martialed for cohabitation which resulted in a fair sentence according to the Veteran.  However, in the course of the court-martial proceedings, the Veteran impulsively slashed his left forearm with a sea shell in many spots.  The Veteran also reported suicidal thoughts and memory impairment.  The examining physician noted that following admission to the hospital, another patient handed the Veteran several bolts and glass which he ingested.  The physician further noted that the Veteran was less depressed at that time of transfer from the hospital than when he was at the time of admission, and he was no longer bothered by obsessive thoughts of suicide.  The Veteran also displayed many passive-dependent traits and required further hospitalization for both his emotional and physical problems.  The physician diagnosed the Veteran with psychotic depressive reaction, acute, severe, slightly improved, manifested by depression, anxiety, suicidal preoccupation and attempts, poor impulse control, insomnia, anorexia, occasional fugue states, resort to alcohol; stress, severe (marital and service difficulties); pre-disposition, severe (emotional instability reaction with severe passive-dependent traits); impairment, marked for military, considerable for civilian and industrial adaptation.  The Veteran was transferred from the hospital to a Naval facility for further psychiatric and surgical treatment for his depression and tendon laceration and remained in a Naval hospital in Philadelphia until discharge in August 1963.  A May 1963 Clinical Board Report continued to note the Veteran's diagnosis of psychotic depression reaction, chronic.  

A December 1963 VA mental health treatment record documents the Veteran's admission to the VA hospital as the Veteran requested mental health treatment after having "a few drinks" and beating his wife.  During the course of treatment in the hospital, the examining physician reported that the Veteran's thoughts were not unhappy, there was no psychomotor retardation, and he did not show signs of depression.  The Veteran further expressed an earnest desire to get things straightened out and admitted that "he had a lot to think about."  The physician also reported that the Veteran was pleasant, cooperative, and presented no behavior problems.  He did not show any psychotic manifestations.  The physician diagnosed the Veteran with dissocial reaction manifested by alcoholism, inability to learn from past experience, hedonism, lack of remorse, lack of responsibility, poor judgment, shallow emotional attachments, and immaturity and recommended a short term hospitalization.      

In February 1964, a VA medical opinion was obtained as to the Veteran's psychiatric condition.  After review of the Veteran's medical records, the examining psychiatrist determined that the Veteran's diagnosed psychiatric condition is dissocial reaction.  He noted that the Veteran's whole pattern of life, including many marital difficulties, promiscuity, work difficulties, and inability to avoid situations, were more the mark of a psychopath rather than a psychotic.
  
In September 1994, the Veteran filed a claim for entitlement to service connection for psychotic depressive reaction.  In a letter dated January 1995, the RO notified the Veteran that no action would be taken on this claim based on the March 1964 decision which determined that the Veteran's psychiatric disorder was a constitutional or developmental abnormality and was not a disability for compensation under VA regulations.  

At the time of the September 1994 RO decision, the evidence added to the record since the March 1964 rating decision included, in pertinent part, an October 1966 U.S. Naval Hospital Medical Board report which determined the Veteran's diagnosed condition was psychotic depressive reaction.  The Board further notes a December 1967 Physical Evaluation Board report wherein the Physical Evaluation Board determined that the Veteran was unfit to perform the duties of his rank because of physical disability, specifically, his diagnosed psychotic depressive reaction, and that such disability was the proximate result of active duty.  

In December 2009, the Veteran filed a claim to reopen his previously denied claim.  In a May 2010 rating decision, the RO reopened the previously denied claim but denied the service connection claim as the evidence continued to show that the Veteran's psychiatric disorder was not incurred in or aggravated by service.  The Veteran did not appeal the May 2010 rating decision and the decision therefore became final.

At the time of the May 2010 rating decision, the evidence added since the September 1994 denial included, in pertinent part, post-service VA treatment records which documented diagnosis of mood disorder as well as a VA psychological examination report dated April 2010.  The April 2010 VA examiner reported after examination of the Veteran and consideration of his medical history that the Veteran's disability was depressive disorder, not otherwise specified (NOS) secondary to non-service related personality disorder.  He further noted that the Veteran had behavioral problems prior to his service, but did not appear to suffer from symptoms of a mental disorder.  He thereafter opined that it is less likely as not that the Veteran's significant current psychiatric symptoms are related to service.  While the examiner noted the Veteran's treatment in 1962 and 1963 which noted diagnosis of psychotic depressive reaction, chronic, he also noted the December 1963 diagnosis of dissocial reaction.  He further determined that the examination revealed findings consistent with a long-standing personality disorder with antisocial features which were responsible for the Veteran's life-long pattern of vocational and social maladjustment.  Moreover, while the Veteran was likely to have symptoms that raised to the level of depression, the psychological testing indicated that the symptoms are secondary to long-standing, non-service related personality dysfunction.  The examiner also noted that disorders other than depression such as personality disorder are responsible for dysfunction in psychosocial adjustment and quality of life.       

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran has an acquired psychiatric disorder that is related to service.

In reviewing the evidence added to the claims folder since the May 2010 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence suggesting that the Veteran has an acquired psychiatric disorder, in particular depression, that is related to his service.  In this regard, the Veteran's brother, D.L., Ph.D. submitted a statement dated August 2016 wherein he noted that after the Veteran left service, he did not function well in his personal life.  Further, T.V.D., M.D., submitted a private medical opinion dated August 2016 wherein he opined that the Veteran in pertinent part has depression that is related to his service.  Additionally, the Veteran has presented credible testimony as to experiencing ongoing depression since service.  See, e.g., the July 2016 Board hearing transcript, pgs. 3-4.  
 
The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, there is evidence that the Veteran has an acquired psychiatric disorder.  This evidence is crucial to establishing service connection.  As this previously missing evidence of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  


Claim for Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, which he contends is related to his service.  

The Board notes that, as discussed above, the evidence of record documents the Veteran's report of inflicting wounds upon himself since age 16.  To the extent that there is a question as to whether the Veteran has a preexisting acquired psychiatric disorder that was aggravated by his period of service, the Board notes that no psychiatric disorder was noted on the Veteran's June 1956 entrance examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the acquired psychiatric disorder pre-existed and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The Board observes that on the June 1956 report of medical history, the Veteran did not document any history related to an acquired psychiatric disorder.  Further, there is no medical evidence dated prior to the Veteran's service which indicates any mental health treatment related to an acquired psychiatric disorder.  Moreover, the Veteran's service treatment records during his period of active duty do not document the presence of an acquired psychiatric disorder or symptoms associated therewith that may be attributable to a pre-existing acquired psychiatric disorder.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's current acquired psychiatric disorder, to include depression, pre-existed his service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

With respect to a current disability, the competent medical evidence of record indicates diagnoses of depression, posttraumatic stress disorder (PTSD), bipolar disorder, and mood disorder.  See, e.g., a private treatment record dated August 2016 from Dr. T.V.D. as well as VA treatment records dated May 2011 and January 2012.

The Board notes that a VA psychological examiner opined in a February 2016 report that the Veteran does not have depression.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  As discussed above, Dr. T.V.D. opined after examination of the Veteran that the Veteran has depression.  Further, an April 2010 VA treatment record noted a diagnosis of depressive disorder.  As such, the Board finds that the Veteran has evidenced depression during the appeal period.

The Board also notes that a VA examiner diagnosed the Veteran with a personality disorder in an April 2010 report.  With respect to this diagnosis, the Board notes that a personality disorder is not a disease or injury under VA regulations and therefore not a disability for which service connection can be granted.  38 C.F.R.    § 3.303(c) (2015).

With regard to in-service disease or injury, as discussed in detail above, in November 1962, the Veteran was admitted to a hospital for periodic depression and for slashing his right forearm severely with a razor blade.  The Veteran was unable to give an adequate explanation as to why he slashed his forearm at that time.  The physician diagnosed the Veteran with psychotic depressive reaction, acute, severe, slightly improved, manifested by depression, anxiety, suicidal preoccupation and attempts, poor impulse control, insomnia, anorexia, occasional fugue states, resort to alcohol; stress, severe (marital and service difficulties); pre-disposition, severe (emotional instability reaction with severe passive-dependent traits); impairment, marked for military, considerable for civilian and industrial adaptation.  The Veteran was transferred from the hospital to a Naval facility for further psychiatric and surgical treatment for his depression and tendon laceration and remained in a Naval hospital in Philadelphia until discharge in August 1963.  A May 1963 Clinical Board Report continued to note the Veteran's diagnosis of psychotic depression reaction, chronic.  

The Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed depression is related to his in-service mental health treatment.  

In support of his claim, the Veteran has submitted a medical opinion from Dr. T.V.D. dated August 2016.  Dr. T.V.D. noted the Veteran's report that during service, he experienced depression, severe drinking problems, and hurt himself several times.  He further documented the in-service hospitalization and diagnosis of psychotic depression as well as the Veteran's court martial for cohabitation.  He also noted review of the aforementioned April 1965 and October 1966 Medical Board Reports as well as the December 1967 Physical Evaluation Board report which indicated the Veteran was disabled due to depressive reaction and not fit for duty, and that the disability occurred while on active pay and was not the result of misconduct or absence.  Upon examination, Dr. T.V.D. noted in pertinent part that the Veteran continued to be anxious and depressed.  He diagnosed the Veteran with major depression with psychotic features, in partial remission, PTSD, and alcohol use in sustained remission.  After examination of the Veteran and consideration of his medical history, Dr. T.V.D. concluded that the Veteran had a psychotic depressive reaction in service and that the Veteran's current depression is due to his service.  Dr. T.V.D.'s rationale was based on the review of the Veteran's medical history, specifically to include the in-service treatment for the psychotic depressive reaction as well as the post-service Medical Board Reports and Physical Evaluation Board report.  Pertinently, Dr. T.V.D. did not attribute the Veteran's current depression to a personality disorder.   As such, service connection is not barred as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9.  

The opinion of Dr. T.V.D. was based upon thorough examination of the Veteran and analysis of the Veteran's medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board acknowledges that the April 2010 VA examination report indicates the Veteran's depression is not related to his service but is rather related to his nonservice-connected personality disorder.  However, the Board finds that the opinion of Dr. T.V.D. is of greater probative value than the April 2010 VA examination report.  In this regard, the VA examiner did not address or discuss the December 1967 Physical Evaluation Board report which determined that the Veteran had a psychotic depressive reaction that was the proximate result of active duty and was not due to intentional misconduct or willful neglect and was not incurred during a period of unauthorized absence.  Further, the Board notes that since the VA examination, the Veteran's brother, D.L, Ph.D., submitted a statement dated August 2016 which indicates that the Veteran did not function well in his personal life following discharge from service.  On the contrary, Dr. T.V.D.'s findings were consistent with the Veteran's medical history, and he noted review of the Veteran's pertinent medical history which as discussed above, included the Veteran's in-service hospitalization and post-service reports which noted the diagnoses of psychotic depression reaction and dissocial reaction.  Moreover, Dr. T.V.D. noted the statement submitted by the Veteran's brother which indicated that the Veteran's depression had its onset during service.  Based on the foregoing, the Board finds that the opinion submitted by Dr. T.V.D. is of greater probative value than the April 2010 VA examination report. 

In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive nexus between the Veteran's current depression and his service.  Therefore, the Veteran has met all requirements needed to establish service connection for an acquired psychiatric disorder.  The benefit sought on appeal is therefore granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for depression is granted.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


